                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION



ROSE MARY SMITH AND
RODNEY G. SMITH


VS.                                                   CIVIL CASE NO. 2:17-cv-164-KS-MTP

STARR INDEMNITY & LIABILITY COMPANY


                                             ORDER

       The above case having been submitted to the jury,

       It is now ordered that said jury be kept together in the custody of the United States Courts

and that proper provision for said jurors' meals be made at the expense of the United States until

such time as they have reached a verdict or are otherwise discharged.

       SO ORDERED this the __1st__ day of May, 2019.



                                             __ s/Keith Starrerr________________
                                             UNITED STATES DISTRICT JUDGE
